Title: To John Adams from William Plumer, 30 October 1810
From: Plumer, William
To: Adams, John



My dear sir,
Epping (N. H.) October 30, 1810

Permit me to congratulate you on this your natal day—& to express my sincere wishes, that a life that has been so greatly important and so highly useful to his country, may yet experience the return of many revolving seasons, accompanied with sound health, the zest of life.
We have reports that the American Minister at St. Petersburg does not enjoy good health—and that he will soon return to the United States. My object in writing, is to request that you would be so obliging as to inform me whether these reports are founded in truth. The only letter I have received from him was written at sea, & port marked Christiansand. I wrote him sometime since, and shall write him again as soon as I can learn that he will probably remain in Russia long enough for a letter to reach him.
What is the date of the last letter you received from him—what was then the state of his health—and what the prospect of his effecting the object of his mission? For be assured, I feel an interest in his welfare.
I am with sentiments of much respect / and esteem, / Dear Sir, / Your most obedient / humble servant
William Plumer